Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
Receipt is acknowledged of a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e) and a submission, filed on January 14, 2022. The submission, however, is not fully responsive to the prior Office action because it presents a new invention. Since the submission appears to be a bona fide attempt to provide a complete reply to the prior Office action, applicant is given a shortened statutory period of TWO (2) MONTHS from the mailing date of this letter to submit a complete reply. This shortened statutory period for reply supersedes the time period set in the prior Office action. This time period may be extended pursuant to 37 CFR 1.136(a). In no case can any extension carry the date for reply to this letter beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Status of Claims
	Claims 1-13 are currently amended and pending.  The currently pending claims are directed toward a method.
Election/Restrictions
Amended claims 1-13 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Rather than adding new method claims and cancelling the systems claims, Applicant has amended the existing former system claims to recite a method.  Therefore, the amendment filed on January 14, 2022 constructively cancels the former system claims.  Canceling all claims drawn to the originally presented and constructively elected invention and presenting only claims drawn to a new, non-elected invention is non-responsive (MPEP § 821.03).  There are no remaining claims.  
Claims 1-13 are not readable on the original claims because the present claims while similar in some aspects are substantially different from the previously presented claims.  Amended claims 1-13 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
As of the August 12, 2021 claim set, the originally presented claims, as represented by former independent claim 1, was drawn to a: 
A bio-filtration system, comprising: 
one or more pre-treatment chambers for pre-treating wastewater streams; and 
an anaerobic reaction chamber connected to the one or more pre-treatment chambers for receiving the wastewater streams, 
wherein the anaerobic reaction chamber comprises a plurality of pairs of conductive bio-fi1tration structures arranged in substantial, proximal horizontal succession, 
each bio-filtration structure configured to be proximal to a population of microbes to transfer or accept electrons and 
configured at a potential set by the population of the microbes based on the transfer or acceptance of the electrons.
	The present invention, as recited in instant claim 1, is directed to:
	A method for treating organic matter in wastewater, comprising: 
pre-treating the organic matter in the wastewater in one or more pre-treatment chambers; 
receiving the pre-treated organic matter in the wastewater in an anaerobic reaction chamber connected to the one or more pre-treatment chambers; and 
treating the received organic matter in the wastewater in the anaerobic reaction chamber, the chamber comprising 
a plurality of pairs of conductive bio-filtration structures arranged in substantial, proximal horizontal succession, by
	configuring each bio-filtration structure of the plurality of pairs of conductive bio-filtration structures proximal to a population of microbes in the wastewater to transfer or accept electrons and further
	configuring each bio-filtration structure at a potential set by the population of the microbes based on the transfer or acceptance of the electrons.
While instant claim 1 in some aspects may appear to recite similar features to former claim 1, it recites distinct manipulative processes and distinct procedures not previously claimed which renders the claim distinct.  
These inventions are related as apparatus and process of using, or process and apparatus, and are independent or distinct, each from the other. 

In summary, if the currently amended claims were originally presented as a separate group of claims, they would have been subject to a restriction requirement.  Additionally, since Applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 1-13 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Since claims 1-13 are withdrawn they cannot be examined at this juncture.  Therre are no other claims.  As such, the instant application presently contains no examinable claims.  112(b) statute is not presently met.
Response to Arguments
Applicant’s arguments filed 1-14-2022 relate to the amended claims which are withdrawn.  As such, the remarks will not be addressed at this juncture.
Conclusion
Since the pending claims 1-13 are now in withdrawn status, Applicant may be able to present currently pending claims 1-13 in a divisional or continuation application, to the extent that such claims are supported by the original disclosure.
Electronic Inquiries
Any inquiry concerning this communication or an earlier communications from the examiner should be directed to Hayden Brewster whose telephone number is (571)270-1065.  The examiner can normally be reached M-Th 9 AM - 4 PM..
Alternatively, to contact the examiner, Applicant may send a communication, via e-mail or fax.  Examiner’s direct fax number is: (571) 270-2065.  Examiner's official e-mail address is: "Hayden.Brewster@uspto.gov."  However, since e-mail communication may not be secure, Examiner will not respond to a substantive e-mail unless Applicant’s communication is in accordance with the provisions of MPEP §502.03 & related sections that discuss the required Authorization for Internet Communication.  Nonetheless, all substantive communications will be made of record in Applicant’s file.  
To facilitate the Internet communication authorization process, Applicant may file an appropriate letter, or may complete the USPTO SB439 fillable form available at https://www.uspto.gov/sites/default/files/documents/sb0439.pdf, preferably in advance of any i.e., the electronic filing system (EFS-Web).  Otherwise, a handwritten signature is required.  In addition to EFS-web, Applicant can submit their Internet authorization request via US Postal Service, USPTO Customer Service Window, or Central Fax.  Examiner can also provide a one-time oral authorization, but this will only apply to video conferencing.  It is improper to request Internet Authorization via e-mail.
Examiner interviews are available via telephone, in-person, and via video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) form available at http://www.uspto.gov/interviewpractice, or Applicant may call Examiner, if preferable.  Applicant can access a general list of patent application forms at either https://www.uspto.gov/patent/forms/forms-patent-applications-filed-or-after-september-16-2012  (applications filed on or after September 16, 2012) or https://www.uspto.gov/patent/forms/forms  (applications filed before September 16, 2012).  Note that the language in an AIR form is not a substitute for the requirements of an AIC, where appropriate.  The mere filing of an Applicant Initiated Interview Request Form (PTOL-413A) or a Letter Requesting Interview with Examiner, in EFS-Web, may not apprise Examiner of such a request in a timely manner.  
If attempts to reach the Examiner are unsuccessful, Applicant may reach Examiner’s supervisor, Bobby Ramdhanie at 571-270-3240.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 
/HAYDEN BREWSTER/